Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 2012, which ruled, among other things, that claimant was disqualified from receiving unemploy*1112ment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, a car salesperson, lost his employment due to disqualifying misconduct. The Board credited the testimony of the employer that claimant, without permission, removed car keys and documents from the employer’s premises and withheld them in an effort to coerce the employer to comply with claimant’s various demands. The employer called the police and an investigation resulted in claimant’s arrest. As claimant’s conduct was detrimental to the employer’s interest, we find no reason to disturb the Board’s decision (see e.g. Matter of Kaissar [Commissioner of Labor], 3 AD3d 829, 830 [2004]; Matter of Arbatosky [Commissioner of Labor], 302 AD2d 787, 788 [2003]). Claimant’s proffer that he took the keys and documents for legitimate reasons created a credibility issue for the Board to resolve (see Matter of Bender [Olums of Binghamton, Inc.—Commissioner of Labor], 36 AD3d 1041, 1042 [2007]).
Claimant’s remaining contentions, including that he was denied the right to call certain witnesses and his challenge to the Board’s finding that he made willful false statements to obtain benefits, have been reviewed and found to be without merit.
Peters, P.J., Lahtinen, McCarthy and Rose, JJ., concur.
Ordered that the decision is affirmed, without costs.